OPINION — AG — **** SOURCES OF SALARY OF COUNTY SUPERINTENDENT OF SCHOOLS **** PURSUANT TO 70 O.S. 1971 4-103 [70-4-103], THE STATE BOARD OF EDUCATION IS TO PAY TO A COUNTY SUPERINTENDENT AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (1) THE AMOUNT NECESSARY TO PROVIDE THE COUNTY SUPERINTENDENT OF SCHOOLS IN EACH COUNTY OF THE STATE A SALARY COMPUTED ON THE BASIS OF THE MINIMUM SALARY OF TEACHERS SERVING AS SUPERINTENDENT OF SCHOOL DISTRICTS, AND (2) AN AMOUNT EQUAL TO THE SALARY PAID TO EACH COUNTY SUPERINTENDENT OF SCHOOLS FROM COUNTY FUNDS OF THE COUNTY PURSUANT TO THE PROVISIONS OF 19 O.S. 1971 180.68 [19-180.68], 19 O.S. 1971 180.64 [19-180.64](A), AS AMENDED.  PURSUANT TO 19 O.S. 1971 180.68 [19-180.68], SECTIONS 180.63 AND 180.64(A) AS AMENDED, WOULD NOT BE EFFECTIVE UNTIL JULY 1, 1972, AND THEREFORE THE STATE BOARD OF EDUCATION SHOULD CONTINUE TO PROVIDE THE SAME AMOUNT OF THE COUNTY SUPERINTENDENT'S SALARY AS PROVIDED FOR UNDER STATE LAW PRIOR TO THE ENACTMENT OF SECTIONS 19 O.S. 1971 180.63 [19-180.63] AND 19 O.S. 1971 180.64 [19-180.64] [19-180.64](A) UNTIL SUCH EFFECTIVE DATE. (LARRY L. FRENCH)